Citation Nr: 0305669	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-04 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for hypertension.  

(The issue of entitlement to service connection for a rib 
fracture will be the topic of a separate decision.)  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the RO granted 
entitlement to a nonservice-connected pension.  In addition, 
service connection was denied for post-traumatic stress 
disorder, hypertension, a right shoulder condition, a rib 
fracture and a condition of the spine.  Furthermore, the RO 
found that new and material evidence had not been received to 
reopen the claims of entitlement to service connection for 
lung problems and hearing loss.  In January 1999, the veteran 
filed a notice of disagreement with the claims for service 
connection for hypertension, a right shoulder condition, a 
rib fracture, a spinal disc condition, a lung condition and 
hearing loss.  After the statement of the case was issued in 
January 2000, the veteran filed his substantive appeal in 
March 2000.  

In March 2001, the Board reopened the claims for service 
connection for a lung disorder and for a hearing loss.  In 
addition it remanded those issues and the remaining issues on 
appeal for additional development.  In its current status, 
the case returns to the Board following completion of 
development made pursuant to its March 2001 remand.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a rib fracture 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

The veteran raised new claims for entitlement to service 
connection for tobacco use and for arthritis in a Statement 
In Support of Claim, VA Form 21-4138, dated in April 2001.  
These matters are referred to the RO for all appropriate 
development and adjudication.  By the same statement, the 
veteran requested an RO hearing.  However, he withdrew that 
request in April 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a right shoulder disability 
that is associated with injury, disease or event of his 
military service.

3.  The veteran does not have COPD that is associated with 
injury, disease or event of his military service.  

4.  The veteran does not have a low back disability that is 
associated with injury, disease or event of his military 
service.  

5.  The veteran does not have hypertension that is associated 
with injury, disease or event of his military service.




CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active service, and the inservice 
incurrence of arthritis may not be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West. 2002); 38 C.F.R. §§ 
3.303 (2002).  

2.  COPD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West. 
2002); 38 C.F.R. §§ 3.303 (2002).  

3.  A low back disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West. 2002); 38 C.F.R. §§ 3.303 (2002).  

4.  Hypertension was not incurred in or aggravated by the 
veteran's active service, and the inservice incurrence may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the February 1998 
and December 2002 rating decisions, a January 2000 statement 
of the case, a December 2002 supplemental statement of the 
case, and March 2001 Board remand.  He was specifically told 
that there was no evidence showing that he has back 
disability, right shoulder disability, hypertension or COPD 
related to injury, disease or event of the veteran's military 
service.  The RO also notified him by letter dated in 
September and December 2001 that he needed to submit evidence 
in support of his claim, such as statements from doctors who 
treated him for the disabilities at issue.  Therefore, VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in September and December 2001, the RO asked 
him to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Portland, 
Oregon, VA Medical Center (VAMC).  Reports of private 
treatment and Social Security Administration medical records 
were associated with the veteran's folder as well.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Pertinent Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Arthritis and a disease of the cardiovascular system, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

1.  Right Shoulder

The veteran contends that he injured his right shoulder when 
he fell down a flight of stairs while on Board the USS 
Oriskany.  This incident reportedly occurred in 1962.  

The service medical records show that the veteran fell on his 
shoulder in October 1963.  The medical report does not 
indicate which shoulder-i.e., the left or the right-was 
injured.  However, most of that report pertains to complaints 
on the left side.  No right shoulder disability is 
specifically mentioned.  The report of the medical 
examination for release from active service is negative for 
pertinent findings.  

VA medical treatment reports from the White City VA 
Domiciliary dated from in February 1997, show that the 
veteran reported that he injured his right shoulder in a 
helicopter crash while he was in the military.  These 
complaints are recorded in reports dated in April 1997.  X-
ray examination in May 1997 showed moderate degenerative 
changes in the acromioclavicular joint of the right shoulder.  

A normal-appearing right shoulder was noted in a June 1997 
report from Mission Medical Imaging.  There was no soft 
tissue calcification and there was no fracture demonstrated.  

The veteran underwent VA examination in August 1997.  At that 
time, he stated that injured his right shoulder in July 1964.  
Since that time, he had had continued complaints.  He 
presented a history of degenerative joint disease of the 
acromioclavicular joint.  The objective evaluation was 
consistent with that diagnosis.  

In this case the veteran is not shown to have right shoulder 
disability before 1997, many years after his separation from 
service.  The clinical record does not verify inservice 
injury or that arthritis of the acromioclavicular joint was 
demonstrated within the initial postservice year.  

While the veteran's contentions regarding the etiology of his 
right shoulder condition has been reviewed, he is advised 
that his statements are probative only to the extent that a 
lay person can discuss personal experiences.  But, generally, 
lay testimony cannot provide medical evidence because lay 
persons lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has not 
brought forth any evidence showing a nexus between current 
disability and alleged injury during his active service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

2.  COPD

The veteran contends that he was treated for bronchitis and 
pneumonia during his military service.  Since that time he 
has had ongoing problems with his respiratory system.  

Service medical records show that the veteran was 
hospitalized in March 1962 for complaints of a cough, sore 
throat, chest pain and fever.  The impression was acute 
bronchitis.  The veteran was noted to respond well to 
supportive therapy and to Procaine Penicillin and 
Tetracycline.  The veteran was hospitalized again in May 1963 
for bronchial pneumonia.  The veteran was treated with 
Procaine Penicillin.  No further inservice complaints were 
recorded after the veteran's hospitalization was completed in 
May 1962.  The report of the medical examination for release 
from active service is negative for pertinent findings.  

Private treatment reports of V. D. Casterline, M.D., dated 
from June 1984 show that the veteran was treated for colds in 
June 1984, January 1987 and January 1988.  In addition, he 
was treated for bronchitis in February 1987 and May 1989.  

Private treatment reports from G. Thomas, M.D. show treatment 
for recurrent bronchitis in June 1989 and April 1991.  COPD 
was also diagnosed at the latter date.  

Reports of VA medical treatment from the White City VA 
Domiciliary dated from February to May 1997 show that the 
veteran was found to have COPD.  

Reports of private treatment from September 1995 from D.D. 
Eliason, D.O show continued evaluation and treatment for 
respiratory complaints.  For example, a November 1997 report 
shows that the veteran, having a history of COPD had an acute 
flare of that condition.  

The veteran underwent a VA respiratory examination in May 
2002, at which time, the veteran reported that he began 
having problems with his breathing in the mid-1970s.  He also 
presented a history of smoking one package of cigarettes a 
day.  The veteran was determined to have COPD that was severe 
in degree.  The examiner noted that this condition was 
secondary to the veteran's cigarette smoking.  Diagnostic 
studies ruled out the presence of any asbestosis as a 
contributing factor.  The examiner concluded that he could 
not make a connection between the veteran's time in the Navy 
and currently diagnosed COPD that is related to cigarette 
smoke.  The examiner did note that the veteran's claims 
folder was not available at the time of the examination.  

In July 2002, the same examiner noted that the claims folder 
had been reviewed.  While it was noted that service medical 
records show treatment for acute bronchitis in 1962, it was 
also noted that records from 1997 show the first postservice 
treatment for a respiratory condition.  The examiner opined 
that the acute infectious process of acute bronchitis treated 
with penicillin would not be expected to cause life-long 
COPD.  However, cigarette smoking is the most common cause of 
COPD.  The examiner concluded once again that cigarette 
smoking caused the veteran's COPD, not the episode of acute 
bronchitis that was treated during the veteran's military 
service.  This medical opinion is credible inasmuch as it was 
based on a review of the veteran's clinical record.  

While the veteran's contentions pertaining to the etiology of 
his COPD have been reviewed, he is advised that his 
statements are probative only to the extent that a lay person 
can discuss personal experiences.  But, generally, lay 
testimony cannot provide medical evidence because lay persons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



3.  Back

The veteran contends that he incurred back disability during 
his military service.  However, his service medical records 
do not reflect of injury or disability involving the back 
during the his military service.  

Reports of VA medical records from the White City Domiciliary 
show that the veteran reported having lumbosacral pain in May 
1997.  He was observed to have slight limitation of motion 
that was associated with mechanical low back pain.  

Private medical reports from D. D. Eliason, M.D. and from M. 
Collada, Jr., M.D., dated from January 1998 show that the 
veteran was seen complaining of pain in the back, left 
buttock and left leg.  A February 1998 report shows that the 
veteran reported that he fell in the military in 1963.  Since 
that time, he experienced intermittent pain in the back.  The 
more recent examination was consistent with lumbar stenosis 
with left leg radiculopathy and amputation of the left L5 
nerve root seen on recent myelography.  The veteran underwent 
surgical intervention in March 1998 at that time he was noted 
to have a left L4-5 herniated disc, probable recess stenosis 
from facet and ligament hypertrophy, all at L4-5.  For this, 
he underwent a left hemilaminectomy, a foraminotomy at L4-5, 
and an L4-5 discectomy.  

While the veteran's contentions regarding the etiology of his 
back disability have been reviewed, he is advised that his 
statements are probative only to the extent that a lay person 
can discuss personal experiences.  But, generally, lay 
testimony cannot provide medical evidence because lay persons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case, it is significant 
to note that clinical evidence does not support a finding of 
low back disability either in service or until the 1990s, 
many years following the veteran's separation from service.   

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

4.  Hypertension

The veteran contends that he incurred hypertension during his 
military service.  However, his service medical records do 
not contain any complaints or diagnosis of hypertension.  The 
report of the medical examination for entrance into active 
service shows that the veteran's blood pressure was 110/66; 
the report of the medical examination for release from active 
service shows that the veteran's blood pressure was 120/74.  

VA treatment records from the White City Domiciliary, dated 
in April 1997 show that the veteran presented a history of 
hypertension.  No treatment was provided for that condition 
at that time.  VA treatment records from the Portland, 
Oregon, VAMC from February 1999 show continued treatment for 
that condition.  

While the veteran's contentions regarding the etiology of his 
hypertension have been reviewed, he is advised that his 
statements are probative only to the extent that a lay person 
can discuss personal experiences.  But, generally, lay 
testimony cannot provide medical evidence because lay persons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In this case, it is significant to note that clinical 
evidence does not support a finding of hypertension in either 
in service or until the 1990s, many years following the 
veteran's separation from service.  Thus, the record does not 
support a finding of direct service connection or service 
connection on the basis of a statutory presumption.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for COPD is denied.

Service connection for a low back disability is denied.

Service connection for hypertension is denied.  

 


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

